 In the Matter of RELIANCE MANIIFACTURIxG COMPANY OF HATFIESBURG,MississippiandUNITED GARMENT WORKERS OF AMERICA, A. F. OF L.In the Matter of RELIANCE MANUFACTURING COMPANY OF HATTIESBURG,MISSISSIPPIandUNITED GARMENT WORKERS OF AMERICA, A. F. OF L.Cases Nos. 15-R-1326 and 15-C-1058, respectively.DecidedApril 19, 1946DECISIONANDORDEROn January 8, 1946,1 the Trial Examiner issued his IntermediateReport in the above-entitled proceeding, finding that the respondenthad engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take cer-tain affirmative action, as set forth in the copy of the IntermediateReport attached hereto.Thereafter, the respondent filed exceptions tothe Intermediate Report and a supporting brief.No request for oralargument before the Board at Washington, D. C., was made by anyof the parties, and none was held.The Board has reviewed the Trial Examiner's rulings made at thehearing and finds that no prejudicial error was committed. The rul-ings are hereby affirmed.The Board has considered the IntermediateReport, the respondent's exceptions and brief, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, with the additions and modifica-tions hereinafter set forth.1.We agree with the Trial Examiner that by the totality of the actsand statements of Superintendent Day, Head Mechanic Day, ForemenBowman and Hyatt, and Foreladies Fairchild, Mooney, and Langford,the respondent engaged in a coercive course of conduct violative ofSection 8 (1) of the Act. In arriving at this conclusion, however, wehave not relied upon the Trial Examiner's finding that Foreman Bow-man's remark to employee Harper "that from the reports he had re-ceived,2 he did not think the Union would win," indicated that the1 The TrialExaminerinadvertently dated his Intermediate Report January 8, 1945,instead of January8, 1946.8 The record shows that Foreman Bowman stated "from all accounts he had got." TheIntermediate Report is hereby corrected in this respect.67 N. L. R. B., No. 67.515 516DECISIONSOF NATIONALLABOR RELATIONS BOARDsentiments of the employees were being investigated; nor have werelied upon the finding that Forelady Gilmore's statement to employeeKnight that "When they get through with you, your tail will bedragging on the floor," constituted an adverse reflection on Knightbecause of his union activities.2.Like the Trial Examiner, we.find that Rule 7 of the respondent'srules and regulations is violative of the Act insofar as it prohibitsunion solicitation on company property during the employees' non-working time.The restraint on the employees' right to self-organiza-tion is not cured by the qualification in the Rule "without written per-mission from the Superintendent."As the Board has previously held,with such a qualification "the rule exercises a still greater restraininginfluence due to the natural reluctance of employees to disclose to theiremployer their interest in a union." 33.As recommended by the Trial Examiner, we shall also sustain theobjections to the election held on May 9, 1945, and set aside the resultsthereof.ORDERUpon theentirerecord in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent,RelianceManufacturingCompany of Hattiesburg, Mississippi, and its officers,agents, succes-sors, and assigns, shall:1.Cease and desist from :(a)Threatening to take economic reprisalsagainst itsemployeesbecause of membership in or activities on behalf of United GarmentWorkers of America, A. F. of L., or any other labor organization;(b)Questioning its employees regarding union membership andactivities on behalf of the above-named or any other labororganiza-tion, and concerning how they intend to vote in an election for a bar-gaining representative;(c)Directing employees to vote for or against the above-named orany other labor organization;(d) Interfering with the self-organizational rights of its employeesto select the above-named or any other labor organization as theirbargaining agent.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act;(a)Rescind immediately its no-solicitation rule insofar as it pro-hibits its employees from engaging in union solicitation on companyproperty during the employees' non-working time.(b)Post at its plant at Hattiesburg, Mississippi, copies of the noticeattached hereto, marked "Appendix A."Copies of said notice, to be8Matter of Tomlinson of High Point, Inc ,58 N L R B. 982 RELIANCEMANUFACTURING COMPANY OF HATTIESBURG, MISS. 517furnished by the Regional Director for the Fifteenth Region, shall,after being duly signed by the respondent's representative, be postedby the respondent immediately upon receipt thereof, and maintainedby it for sixty (60) consecutive days thereafter, in conspicuous places,including all places where notices to employees are customarily posted.Reasonablesteps shall be taken by the respondent to insure that saidnotices are not altered, defaced or covered by any other material;(c)Notify the Regional Director for the Fifteenth Region inwriting, within ten (10) days from the date of this Order, what stepsthe respondent has taken to comply herewith.IT IS FURTHER ORDERED that the election held on May 9, 1945, amongthe employees of Reliance Manufacturing Company of Hattiesburg,Mississippi, at Hattiesburg, Mississippi, be, and it hereby is, set aside.MR. GERARD D. REILLY took no part in the consideration of the above:Decision and Order.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :We will not threaten to take economic reprisals against ouremployees because of membership in or activities on behalf ofUnited Garment Workers of America, A. F. of L., or any otherlabor organization.We will not question our employees regarding union member-ship and activities on behalf of the above-named or any otherlabor organization, and concerning how they intend to vote inan election for a bargaining representative.We will not direct our employees to vote for or against theabove-named or any other labor organization.We will not interfere with the self-organizational rights of ouremployees to select the above-named or any other labor organiza-tion as their bargaining agent.We hereby rescind our no-solicitation rule insofar as it prohibitsour employees from engaging in union solicitation on companyproperty during their non-working-time.All our employees are free to become or remain members of theabove-named union or any other labor organization.RELIANCE MANUFACTURING COMPANY OFHATTIESBURG, MISSISSIPPI.Dated--------------- By---------------------------------------(Representative)(Title) 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis notice must remain posted for sixty (60) days from the datehereof, and must not be altered, defaced, or covered by any othermaterial.INTERMEDIATE REPORTMr. T. LowryWhittaker,for the Board.Messrs. Daniel D. TuckerandH. A. Newman,of Chicago,Ill., for the respondent.STATEMENTOF THE CASEOn March 3, 1945, United Garment Workers of America, A. F. of L., hereincalled the Union, filed with the National Labor Relations Board, herein calledthe Board, a petition for investigation and certification of representatives pur-suant to Section 9 (c) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.A hearing was held on April 5, 1945.On April 21, 1945, the Boardissued a Decision and Direction of Election ordering that an election be conductedamong employees of Reliance Manufacturing Company of Hattiesburg, Missis-sippi, herein called the respondent.'On May 9, 1945, an election by secret ballot was conducted by the RegionalDirector for the Fifteenth Region (New Orleans, Louisiana), among the em-ployees in the unit found appropriate. The Tally of Ballots certified on the sameday showed that a majority of the votes had been cast against the participatingunion 2On May 11, 1945, the aforesaid Regional Director received from the Uniona telegram "protesting" the election.Thereafter, on June 15, 1945, the RegionalDirector issued his Report on Objections.Respondent filed exceptions to thisreport and the case was remanded by the Board to the Regional Director forfurther investigation.The Union later filed a statement of objections to theelection, dated July 10, 1945.Thereafter, the Regional Director issued a Supple-mental Report On Objections, dated August 17, 1945 finding that the objectionsraised substantial and material issues with respect to the conduct of the elec-tion and recommending that the election be set aside.This report togetherwith respondent's exceptions thereto were considered by the Board and onAugust 31, 1945, it issued its Order Directing Hearing On Objections ToElection.On June 11, 1945, the Union filed a charge that the respondent had violatedSection 8 (1) of the Act. The Board, on October 19, 1945, ordered that thecomplaint case and the case on objections to election be consolidated.On October 19, 1945, the Board, by its aforesaid Regional Director, issued acomplaint against the respondent alleging that the respondent had engaged inand was engaging in unfair labor practices affecting commerce within the mean-ing of Section 8 (1) and Section 2 (6) and (7) of the Act. Copies of the com-plaint, together with notice of hearing thereon, were duly served upon therespondent and the Union.With respect to the unfair labor practices, the complaint alleges in substancethat respondent, by its supervisory' employees, from and after April 1945, to1 61 N. L. R B. 6732The tally was as follows :Approximate number of eligible voters------------------------------------552Valid votes counted---------------------------------------------------1463Votes cast for the Union------------------------------------------------178Votes cast against participating union-----------------------------------285Challenged ballots-----------------------------------------------------12Void ballots-----------------------------------------------------------1 RELIANCE MANUFACTURING COMPANY OF HATTIESBURG, MISS. 519the date of the complaint, made statements discouraging organizational activityamong its employees;questioned employees concerning their union activities,how they intended to vote in the election, and how they actually had voted ;disparaged the Union ; made an anti-union speech to its employees and distributedcopies thereof to the employees ; threatened to discriminate against and dis-charge employees because of their membership in or activities on behalf of theUnion ; warned that if the Union won the election wages would be reduced andcertain supervisory officials would resign ; prohibited employees soliciting mem-bership in any labor organization without written permisson ; acquiesced in,permitted, condoned and ratified a "Vote No" campaign directed against theUnion.The respondent, in its answer dated October 24, 1945, deniesengagingin the unfair labor practices alleged.Pursuant to notice, a hearing was held at Hattiesburg, Mississippi, on December12, 1945 before the undersigned, Sidney L Feder, the Trial Examiner duly desig-nated by the Chief Trial Examiner.No appearance was made on behalf of theUnion.The Board and the respondent were represented by counsel.Full oppor-tunity to be heard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues was afforded all parties.At the opening of thehearing, the respondent made a motion to dismiss the proceedings.The motionwas denied as to the complaint case.Decision was reserved as to the Objectionsto the Election.The motion is hereby denied as to the Objections'During the hearing, counsel for the Board moved to amend the complaint byadding to the list of supervisors who committed unfair labor practices the nameof Foreman J. L. Bowman. The motion was granted without objection. Afterthe presentation of all the evidence, counsel for the Board moved to amend thepleadings asto formal matters.This motion was granted without objection.Opportunity was afforded counsel to present oral argument and to file briefs.The respondent contends that the Union failed to comply with the Rules and Regula-tions of the Board as to the filing of objections to the election,and that the objections filedare invalid and cannot be made the basis of further proceedings.Section 10 of Article IIIof said Rules and Regulations provides,in part,as followsUpon the conclusion of such election, the designated agent shall cause to be furnishedto the parties a Tally of the Ballotswithin five(5) days thereafter,the partiesmay file with the designated agent an original and three copies of Objections to theconduct of the election or conduct affecting the results of the election.Copies thereofshall be served upon each of the other parties by the party filing such Objections.There is no dispute as to the basic facts herein.The election was conducted on May 9,1945.On May 11, 1945, the Regional Director received from a representative of theUnion a telegram reading, "we are protesting election Reliance Hattiesburg Case 15-R-1326 charging and supporting evidence will be filed next week "The Union advised therespondent of its position by telegrams on May 14The Regional Director,treating themessage received by him as objections to the election within the meaning of Section 10,Article III, filed his Report on Objections, dated June 15, 1945Respondent filed excep-tions to the report on June 23.On June 27, the Board remanded the proceeding to theRegional Director for further investigationIn a document, dated July 10, 1945, dulyserved upon the respondent,and filed with the Regional Director,the Union set forth thesubstance of its objections to the election.The original telegram 'sent to the Regional Director and the messages sent to therespondent by the Union were all sent within 5 days after the election.While the mes-sagesdid not contain the substance of the Union's contentions the respondent was clearlyadvised of its position.There was no showing that the respondent was prejudiced by thedelay of the Union in amplifying its objections.The undersigned finds that the RegionalDirector did not commit an abuse of discretion in receiving the original telegram fromthe Union as objections to the election and receiving its statement of July 10, 1945, as asupplement or amendment of the original objections(Matter of Pacific Gas & ElectriicOo., 13 N. L. R. B. 268, 273, enf'd 118 F (2d) 780, 788 (C. C. A. 9) ) The Rules andRegulations must be liberally construed to effectuate the purposes and provisions of theAct (Article IX, Rules and Regulations.)The rejection of the Objections to Electionwould not effectuate the purposes of the Act but would have a contrary effect 520DECISIONSOF NATIONALLABOR RELATIONS BOARDCounsel for the Board and the respondent presented oral argument, but statedthat they would not file briefs.Upon the entire record in the cases,and from his observation of the witnessesthe undersigned makes the following:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTThe respondent is a Mississippi corporation maintaining a plant at Hattiesburg,Mississippi,hereinafter referred to as the plant,where it isengaged in themanufacture of garments.During 1944 the respondent purchased raw materialsvalued atapproximately $700,000, ofwhich approximately 90 percent was shippedto the plant from pointsoutside the State ofMississippi.During the same periodthe respondent's total sales were valued at approximately$1,000,000, of whichapproximately 90 percent was shipped from the plant to points outside the StateofMississippi.During 1945 the business operations of the respondent con-tinued at approximatelythe same level as in 1944and the ratio of goods shippedand receivedfrom and to the plant from pointsoutside the State of Mississippiwas maintained.The respondent concedesthat it isengaged in interstate com-merce within the meaningof the Act.II.THE ORGANIZATION INVOLVEDUnited Garment Workers of America, affiliated with the American Federationof Labor, is a labor organization admitting to membership employees of therespondent.III. THE UNFAIR LABOR PRACTICESA. Statements of supervisory officialsOrganizational activity at the plant commenced about 15 months prior to theelection.As heretofore stated, the Union filed a Petition for Investigation andCertification of Representatives on March 3, 1945On April 21, 1945, the Boarddirected that an election be held.' The Regional Director conducted the electionon May 9, 1945.The events hereinafter discussed took place prior to the electionor immediately thereafter.A group of witnesses who had been employed at the plant at the time of theelection testified concerning statements made by supervisors concerning theelection, the Union, or both.Mrs. Jewel Humphrey testified that approximately a week before the election,while she was riding to work in a bus which brought employees to the plant,Forelady Fairchild had a conversation with her.An employee having handedMrs. Humphrey a signed union membership card, Forelady Fairchild inquiredwhat the card was.When Mrs. Humphrey told her that the card was a unioncard,Fairchild said, according to Mrs. Humphrey,that if the Union won theelection the employees would be on strike half the time, wages would probablybe lower, the prices of certain services maintained at the plant, such as a beautyparlor,would be higher, and Superintendent Day would probably not remain.Fairchild then said if Mrs. Humphrey did not like conditions at the plant sheshould leave and that if she did not watch out she would be discharged. This4The appropriate unit as found by the Board consisted of "all production and mainte-nance employees at the Hattiesburg plant of the Company, excluding clerical employees,superintendents,foreladies,foremen, and any othei supervisory employees with authorityto hire,promote, discharge,discipline,or otherwise effect changes in the status ofemployees, or effectively recommend such action " RELIANCE MANUFACTURING COMPANY OF HATTIESBURG, MISS. 521conversation was in the hearing of other employees who were passengers on thebus.Mrs. Humphrey's testimony was corroborated by another former produc-tion employee, Mrs. Tannis GravesForelady Fairchild did not testify. The testi-mony of Mrs. Humphrey is credited.Mrs Humphrey further testified that during the morning of the day of theelection her forelady, Mrs. Mooney, questioned her and other employees in herdepartment as to how they intended to vote.This testimony, which was not con-tradicted, is credited.Alonzo N. Harper testified that the day before the election his foreman, J. L.Bowman, asked him what he thought would be the results of the election.WhenHarper said he thought that the Union might win, Bowman remarked that fromthe reports he had received he did not think the Union wouldwin.Bowman'sreference to "reports" indicated both that the sentiments of employees were beinginvestigated and that Bowman's statement had a basis in fact and was not mereopinion.The undersigned finds that Bowman was inferentially urging Harperto join the winning side and was interfering with the freedom of choice of rep-resentatives guaranteed to employees by the ActHarper further testified that several days before the election Lonnie Day, headmechanic, had told a group of employees in a rest room that if the Union wonthere would be strikes, losses in wages, no overtime, and probably wage cuts.Harper further testified that several days before the election Lonnie Day, headtell a worker that if the Union won both Superintendent Day and she would quit.The undersigned credits Harper's testimony, which has not been contradicted.Thomas W. Knight acted as an observer for the Union at the election, havingbeen so designated approximately one week earlier.He testified that on themorning of the election a clerical employee,Annette Trigg,called him from hiswork at the plant and told him to report to the office. On the way, they metForelady Gilmore who said, "When they get through with you, your tail will bedragging on the floor."Trigg agreed.Neither Gilmore nor Trigg made anyexplanation of the statement. In fact, Knight had been summoned to the officeto receive instructions from a Board representative concerning his official dutiesat the election.Knight's undenied testimony is accepted as true.Under thecircumstances revealed by the record, it being a few hours before the electionand Knight being as yet unaware of the purpose for which he had been calledto the office, the undersigned finds that Gilmore's statement could be reasonablyinterpreted only as an adverse reflection on Knight because of his union activities,and that it was so intended by Gilmore.Edward Ford testified that the morning of the election he asked ForemanHyatt whether he was eligible to vote in the election.Hyatt replied that Fordhad better go to the election booth and inquire there. Ford also testified thathe asked Hyatt what he thought about the election.Hyatt inquired whetherFord was satisfied with his job.Ford replied that he was, but complained ofthe pay scale.Hyatt then said, according to Ford, that Superintendent Day wastrying to secure salary increases and that if Ford was satisfied with his jobhe had better "let the Union go."Ford's testimony, which was not contiadicted,is credited.While Ford initiated the conversation with Hyatt the evidence estab-lishes that Hyatt availed himself of the opportunity presented by Ford's inquiryabout the possible results of the election to make a recommendation that Fordi o' e against the Union.Lucille J. Smith testified that the day after the election Foreman Hyatt toldher that he noticed that since the election was over she was working harder.Later, he asked her where she had obtained union cards, but she refused to givethis information.Her testimony is accepted as true. 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDMrs. Smith also testified that Assistant Superintendent Martin told her onthe day after the election that she could not work overtime in the future. Shemaintained that it was the practice for those employees doing the work to whichshe was assigned to complete work on the day it was received, that she had beenallowed to work overtime in the past, and that since the election she had beengiven little overtime while other employees doing similar work were allowedmore overtime workMartin testified and admitted that lie told Mrs. Smith that her overtime workwould be cut down.He testified that this decision was due to a drop in govern-ment contract work requiring speedy delivery as well as the requirements of theproduction budget set for the plantHe denied that there had been any discrim-ination against Mrs. Smith in the allowance of overtime, and asserted that allemployees had received equal treatment in the allowance of overtime.TheBoard offered no proof of difference in treatment as to Mrs. Smith except hergeneral statement.The undersigned credits Martin's explanation.B. Respondent's no-solicitation ruleAll new employees received a handbook of the respondent's rules, regulations,and policies, entitled "Your Job At Reliance".General Rule 7 which wasin effectat the time of the election is as follows :Soliciting among employees for funds, membership in any organization, orfor any other purpose, is prohibited during working hours or at any timeon company property without written permission from the superintendent.This rule, by its terms, prohibited activity on behalf of any organization amongthe employees on plant premises.This included labor organizations.Respond-ent does not challenge this construction of the rule.The undersigned finds thatat all times here relevant employees of respondent were prohibited by rule fromsolicitingmembership in the Union or any other labor organization on plantpremises at any time, both working and non-working time.C. The speech of Superintendent DayOn May 7, 1945, two days before the election,at about 11:40 a. in. all motorsin the plant were stopped.Assistant Superintendent Martin spoke to the em-ployees over the loud speaker system and,after asking for attention,stated thatSuperintendent Day wished to address them.Day then read a statement to theemployees which is set forth in full in "AppendixA".AfterDay had finishedtalking, operations were resumed.The talk took place during working hoursand employees were compensated for the time lost from work while listeningto Day. Copiesof thespeech were mailed to all employees eligible to vote inthe forthcoming election.In his speech,Day told the employees that the respondent recognized theirrights under the Act, that they were free to join labor organizations,and wouldnot be discriminated against because of such affiliation.He then proceeded todiscuss union representation and said, "It is my opinion that you have nothingto gain by selecting a union as your bargaining agent."His principal argu-ment was that a union would not be as fully cognizant of local conditions as theworkers themselves.Day then listed certain aspects of working conditions atthe plant which he claimed proved that the respondent was interested in theemployees'welfare.He concluded by urging all eligible voters to vote.Concluding findingsThe undisputed evidence establishes that the respondent by Foreladies Fair-child,Mooney, Langford, Gilmore, Foremen Hyatt, Bowman and Head Mechanic RELIANCEMANUFACTURINGCOMPANY OF HATTIESBURG,MISS. 523Day, engaged in activities designed to hinder and defeat the self-organizationof the respondent's production employees and the free expression of their wishesat the election.'These activities took the form of statements to various em-ployees that if the Union won the election the employees would suffer definiteeconomic loss in the form of wage cuts, strikes, loss of overtime, and increasedexpenses of employee services.Employees also were questioned concerning thepossession of union cards and how they intended to vote in the election. Finally,supervisors evinced a definite hostility to the Union and talked of quitting theirjobs if the Union should be successful, and one employee was threatened withdischarge for union activity.Respondent contends that as to each supervisor there was no proof that thatsupervisor carried on a definite anti-union campaign or spoke to more than oneemployee about the election.However, the effect of these statements on the em-ployees was greater than if the statements had each evinced the attitude of onesupervisory employee who conducted a thorough campaign, since the statementswere indicativb of a common attitude on the part of the supervisorystaff as awhole.The respondent also urges that the coercive effect of the statements, ifany, was nullified by the speech of Superintendent Day wherein he declared thatemployees had full freedom to join labor organizations and to exercise the rightsguaranteed by the Act.However, the record clearly establishes that supervisorscommitted acts in violation of the rights guaranteed by the Act both before andafter Day's speech.The undersigned concludes and finds that Day's generaliza-tions concerning the rights of the employees would not and did noteliminatethe harmful effect of these activities by the respondent's supervisors, for whichconduct the respondent is responsible.The undersigned concludes that the general statement of the rights of theemployees contained in Superintendent Day's speech were not sufficient tocounteract the effects of the activities of the afore-mentioned supervisory em-ployees.The undersigned further concludes and finds that by the activities ofthose supervisors the respondent has interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed by Section 7 of the Act.The rights of the employees were further infringed by the respondent's no-solicitation rule.As heretofore stated this rule was sufficiently broad to pro-hibit solicitation for any purpose, including self-organization for collectivebargaining, at any time, non-working or working, on respondent'spremiseswithout permission of the superintendent.The Board and the Courts have passed upon the validity of rules of this type.In thePeyton Packingcase" the Board set up the following standard:The Act, of course, does not prevent an employer from making andenforcing reasonable rules covering the conduct of employees on companytime.Working time is for work. It is therefore within the province ofan employer to promulgate and enforce a rule prohibiting union solicitationduring working hours.Such a rule must be presumed to be valid in theabsence of evidence that it was adopted for a discriminatory purpose. Itis no less true that time outside working hours, whether before or afterwork, or during luncheon or rest periods, is an employee's time to use ashe wishes without unreasonable restraint, although the employee is oncompany property. It is therefore not within the province of an employerto promulgate and enforce a rule prohibiting union solicitation by an"No evidence was presented by the Board concerning the activities of Forelady AgnesPatterson,a supervisor named in the complaint as guilty of unfair labor practices."Peyton Packing Company,Inc.,49 N. L. R. B 828, 142 F. (2d) 1009(C. C. A. 5), cert.den. 323 U S 730 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployee outside of working hours, although on company property. Sucha rule must be presumed to be an unreasonable impediment to self-organization and therefore discriminatory in the absence of evidence thatspecial circumstancesmake the rule necessary in order to maintainproduction or discipline.The United States Supreme Court has also ruled upon this question in theRepublic Aviationand LeTourneaucases.?In theRepubliccase, an employeewas discharged for violating a company rule, providing that "Soliciting ofany type cannot be permitted in the factory or offices."An employee hadpersisted after being warned of the rule in distributing union literature onhis own time during lunch periods. In theLe Tourneaucase, two employeeswere suspended for distributing union literature on their owntime oncompanyproperty in violation of the following rule :In the future no Merchants, Concern, Company or Individual or Individualswill be permitted to distribute, post or otherwise circulate handbills orposters, or any literature of any description on Company property withoutfirst securing permission from the Personnel Department.In both cases, the Court upheld the findings of the Board that the rules setforth had been applied in violation of the Act.As to the rule enunciated bythe Board in thePeyton Packingcase, the Court said :We perceive no error in the Board's adoption of this presumption. TheBoard previously considered similar rules in industrial establishments andthe definitive form which the Peyton Packing Company decision gave to thepresumption was the product of the Board's appraisal of normal conditionsabout industrial establishments.The rulings in theLe TourneauandRepublic Aviationcases are controlling inthis case.Respondent offered no proof that the no-solicitation rule herein wasnecessary to maintain production or discipline.The undersigned finds that respondent by its no-solicitation rule placed anunreasonable and unlawful restraint upon the organizational efforts of its em-ployees.The effect of this restraint was aggravated by its existence at the timeof an election to determine collective bargaining representatives.The speech of Superintendent Day which was delivered just 2 days before theelection and during working time is of great importance in the determination ofthe issues hereinIn his speech, Day openly opposed the selection of the Unionas a collective bargaining representative and advanced arguments for that posi-tionHe also sought to demonstrate that the respondent was interested in thewelfare of the employees and had done a "splendid job."The Board contendsthat the respondent by this speech, in the circumstances under which it wasdelivered, interfered with, restrained, and coerced its employees within the mean-ing of the ActThe respondent contends that the speech was an exercise of theconstitutional right of free speech.In the absence of other evidence, the presenta-tion of an argument, temperate in form, such as appeared in theAmerican TubeBendingcase is a legitimate exercise of the right of free expression'However,the speech herein cannot be considered by itself, but can be properly evaluatedonly against the background of the respondent's total activities. It must beconsidered together with the conduct of the supervisory officials.The respond-7 Republic Aviation Corporation v. N. L. R B,324 U S. 793,affirming142 F. (2d) 193(C. C. A. 2), enforcing 51 N L. R B. 1186;N. L. R. B. v. Le Tourneau Company of Georgia,324 U S 793, reversing 143 F. (2d) 67 (C. C. A. 5),setting aside54 N L R B. 1253.8N. L R B. v. American Tube BendingCo., 134 F. (2d) 993(C. C. A. 2),cert. den. 320U. S. 768 RELIANCE MANUFACTURING COMPANY OF HATTIESBURG, MISS. 525a'nt's no-solicitation rule which hampered organizational activity must also beweighed.In summary, the existing case is not one where the respondent merelyexpressed its opinion concerning the Union, but one where its total conduct tookon the character of a campaign designed to defeat the organizational efforts ofits employees.The speech as an integral part of this program was not privileged.9The undersigned finds that the respondent has interfered with, restrained andcoerced its employees in the exercise of the rights guaranteed them by Section 7of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above, occurring inconnection with its operations described in Section I above, have a close, intimate,and substantial relation to trade, traffic, and commerce among the severalStates,and tend to lead to labor disputes burdening and obstructing commerce and thefree flow of commerce.V. THE REMEDYSince it has been found that the respondent has violated Section 8 (1) of theAct it will be recommended that the respondent, pursuant to the mandate ofSection 10 (c), cease and desist therefrom. The cease and desist order is alsopredicated upon a finding that the respondent's illegal conduct discloses a pur-pose to defeat self-organization and its objects among its employees.Becauseof the respondent's unlawful conduct and its underlying purpose the under-signed isconvinced that the unfair labor practices are persuasively related tothe other unfair labor practices proscribed and that danger of their commissionin the future is to be anticipated from the respondent's conduct in the past 10The preventivepurposesof the Act will be thwarted unless this recommendedorder is coextensive with the threat. In order, therefore, to make effective theinterdependent guarantees of Section 7, to prevent a recurrence of unfair laborpractices, and thereby minimize industrial strife which burdens and obstructscommerce, and thus effectuate the policies of the Act, it is recommended thatthe respondent be ordered to cease and desist from in any manner infringingupon the rightsguaranteedin Section 7 of the Act. It will be further recom-mended that the respondent take certain affirmative action designed to effec-tuate the policies of the Act.The undersigned will also recommend that the objections to the election besustained and the results of the election be set aside.Upon the basis of the above findings of fact, and upon the entire record inthe case, the undersigned makes the following :CONCLusIONs OF LAW1.United Garment Workers of America, A. F. of L., is a labor organizationwithin the meaning of Section 2 (5) of the Act.2.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8 (1)of the Act.3.The aforesaid unfair labor practices are unfair labor practices affecting,commerce within the meaning of Section 2 (6) and (7) of the Act.9N. L. R. B. v.VirginiaElectric&Power Co.,314 U. S. 469, 477; NL. R. B. v. Trojan,PowderCo., 135 F. (2d) 337(C. C. A.3), cert. den. 320 U, S. 768.11 See N.L. R. B. V. Empress Publishing Company,312 U. S 426. 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDRECOMMENDATIONSUpon the basis of the foregoingfindings offact and conclusions of law theundersigned recommendsthat the respondentRelianceManufacturing Com-pany ofHattiesburg,Mississippi,its officers,agents, successors and assignsshall :1.Cease and desist from in any manner interfering with, restraining, andcoercing its employees in the exercise of the right to self-organization, to formlabororganizations,to joint or assist United Garment Workers of America,A. F. of L., or any otherlabor organization,to bargaincollectively throughrepresentatives of their own choosing, and to engage in concerted activities forthe purposeof collectivebargainingor other mutual aid or protectionas guar-anteed in Section 7 of the Act.2.Take the following affirmative action, which the undersigned finds will effec-tuate the policies of the Act :(a)Rescind immediately its no-solicitation rule insofar as it prohibits em-ployees from exercising their right to self-organization, to form labor organiza-tions, and to engage in concerted activities for the purpose of collectivebargain-ing or other mutual aid or protection on plant premises except during workinghours ;(b)Post at its plant at Hattiesburg,Mississippi,copies of the notice attachedhereto,marked "Appendix B". Copies of said notice, to be furnished by theRegional Director of the Fifteenth Region, shall after being duly signed by therespondent's representative, be posted by the respondent immediately upon re-ceipt thereof, and maintained by it for sixty (60) consecutive days thereafter,in conspicuousplaces, including all places where notices to employees are cus-tomarily postedReasonable steps shall be taken by the respondent to insurethat said notices are not altered, defaced, or covered by any other material;(c)Notify the Regional Director for the Fifteenth Region in writing, withinten (10) days from the receipt of this Intermediate Report whatsteps respondenthas taken to comply therewith.It is further recommended that unless on or before ten (10) daysfrom thedate of the receipt of this Intermediate Report, respondent notifies said RegionalDirector in writing that it will comply with the foregoing recommendations,the National Labor Relations Board issue an order requiring respondent totake the action aforesaid.It is further recommended that the Board sustain the objections to theelection which was held on May 9, 1945, and set aside the results thereof.As provided in Section 33 of ArticleII ofthe Rules and Regulations of theNational Labor Relations Board, Series3,as amended,effective November 27,1945, any party or counsel for the Board may within fifteen (15) days fromthe date of the entry of the order transferring the case to the Board, pursuantto Section 32 of ArticleII of saidRules andRegulations,file with the Board,Rochambeau Building, Washington 25, D. C., an original and four copies of astatement in writing setting forth such exceptions to the Intermediate Reportor to any other part of the record or proceeding (including rulings upon allmotions or objections) as he relies upon together with the originaland fourcopies of a brief in support thereof. Immediately upon the filing of such state-ment of exceptions and/or brief, the party or counsel for the Board filing thesame shall serve a copy thereof upon each of the other partiesand shall file acopy with the Regional Director.As further provided in said Section 33, shouldany party desire permission to argue orally before the Board request therefor RELIANCE MANUFACTURING COMPANY OF HATTIESBURG, MISS. 527must be made in writing to the Board within ten (10) days from the date ofthe order transferring the case to the Board.SIDNEYFEIIEa,Trial Examiner.Dated January 8, 1945.APPENDIX ASPEECH OF SUPERINTENDENT DAYHATTIESBURG, MISSISSIPPI,May 7, 1945.FELLOW EMPLOYEE :Tomorrow an election will be held for the purpose of enabling you to determinewhether you do or do not wish to designate as your exclusive bargaining agentUnited Garment Workers of America, affiliated with the American Federationof Labor. So that there may be no possible question in your minds concerning theposition of the Company as regards this election, I have prepared this statementfor you.The Company recognizes gladly all rights guaranteed to you under the NationalLabor Relations Act.You are free to join a labor organization of your ownchoice and you are equally free not to join. The Company has not discriminatedand will not discriminate against any one of you because of any expression ofyour wishes in this respect.The one question for you to decide is whether it is to your best interests tobe represented by a labor organization in your dealings with the Company onwages, working conditions and such related problems, or whether it is to yourbest interests to deal directly with the Company, as you have done in the past.It is my own opinion that you have nothing to gain by selecting a union asyour bargaining agent. I believe that you, as employees, know more aboutthe problems' which affect both you and the Company from time to time thanwould any labor organization.You know more about these problems thanany organization whose interests are not limited to you and your problems.You are better able than any such organization to solve such problems as theyarise.I do not believe that you have anything to gain by selecting an organiza-tion as your representative whose decisions may be influenced by something otherthan the local conditions in which you are interested. In making this state-ment, however, I want to stress the fact that I am only giving my opinion, andthat you are free to decide the question just as you see fit, without any fear ofhurting your position with the Company.It has always been the policy of Reliance Manufacturing Company to pay wagesas high or higher and maintain working conditions as good or better than any inthe industry.You can judge for yourselves whether the Company has succeededin that effort.This is not a temporary policy of the Company, but is a continu-ing effort which will be maintained, regardless of the outcome of this election.The following are typical examples of what has been done :(1)Wages being paid are the highest in the area for the industry.(2)Working conditions in this plant, from a sanitary and health pointof view, are equal to any in the country.(3)A cafeteria has been established within the plant, where employeesmay secure nourishing meals at cost.(4)A beauty parlor was established within the plant to enable the girlsto get expert service at a reasonable cost.(5)A vacation plan has been put in operation. 528DECISIONS OF NATIONAL LABOR RELATIONS BOARD(6)Personal complaints are given prompt and sympathetic considerationby your Superintendent and his Supervisory Staff who work with you everyday and know your problems(7)The Company maintains a competently staffed Engineering Depart-ment, qualified to give you rates for your work and secure for you the bestpossible working conditions.Your Company has tried to indicate, not only by what it has said, but also bywhat it has done, that it is interested in your welfare, and I hope that you willagree that it has done a splendid job.The election tomorrow will be by secret ballot. It will be conducted as closelyas possible like the ordinary city or town election.No one can know how youvote-your ballot says "this is a secret ballot and must not be signed".Nothingyou have said or done in the past is in any way binding upon you.-You can andshould vote exactly as you think best-free from pressure or influence from anysource.You have an absolute right to vote as you desire regardless of whetheror not you belong to any group-regardless of whether or not you signed anapplication card, authorization or anything else.The outcome of this election will be decided by the majority of those voting.This means that if more than half of those voting make a decision, it is bindingon all the rest of you.This is much different from a majority of those entitledto vote.See that you vote yourself if you want this election to actually reflectyour wishes.Failure to vote means you will be letting the other fellow decide aquestion which is vital to your welfare and which you must decide for yourself.Sincerely,DOEL F. DAY,Supt. Reliance Manufacturing Co.DFD/mfAPPENDIX BNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelationsBoard,and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:We will not in any manner interfere with, restrain, or coerceour employeesin the exercise of their right to self-organization, to form labororganizations,to join or assist United Garment Workers of America, A. F. of L., or anyother labor organization, to bargain collectively through representatives oftheir own choosing, and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection.All our employeesare free to become or remain members of this union, or any other labororganization.Our employees are free to exercise their right to self-organization, to formlabor organizations, and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection on plant premises,except duringworkinghours, and Rule 7 is rescinded insofar as it conflictstherewith.RELIANCE MANUFACTURING COMPANY OFHATTIESBURO, MISSISSIPPI.Dated------------------------By----------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must notbe altered, defaced, or covered by any other material.